     Case 2:17-cv-00953-TLN-DMC Document 109 Filed 08/10/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     DANIEL LEE THORNBERRY ,                              Case No. 2:17-cv-0953 TLN-DMC (PC)
12
                                           Plaintiff, ORDER
13
                    v.
14

15   KERNAN, et al.,
16                                      Defendants.
17

18         On August 6, 2020, Defendants Bal, Felder, Bobbala, Smith, and Chau moved the Court for

19   an Order to extend the current dispositive motions deadline, and allow them to file an opposition

20   and cross-motion for summary judgment, on or before August 21, 2020. Good cause having been

21   shown, Defendants’ request is granted.

22

23   Dated: August 10, 2020
                                                          ____________________________________
24                                                        DENNIS M. COTA
25                                                        UNITED STATES MAGISTRATE JUDGE

26
27

28
                                                      1
                                                              [Proposed] Order (2:17-cv-0953 TLN-DMC (PC))
